Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

BETWEEN

FORBES ENERGY SERVICES LTD.

AND

THE SHAREHOLDERS LISTED ON SCHEDULE A

May 28, 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1 INTERPRETATION    1

1.1

  Definitions    1

1.2

  Interpretation Not Affected by Headings, etc.    4

1.3

  Accounting References    4

1.4

  Number, etc.    4

1.5

  Statutory References    4

1.6

  Date for Any Action    5 ARTICLE 2 REGISTRATION RIGHTS    5

2.1

  Required Qualification    5

2.2

  Qualification    7

2.3

  Selection of Underwriters    8

2.4

  Qualification Expenses    8 ARTICLE 3 REGISTRATION PROCEDURES    9

3.1

  Procedures    9

3.2

  Obligations of the Holders    12 ARTICLE 4 DUE DILIGENCE; INDEMNIFICATION   
12

4.1

  Preparation; Reasonable Investigation    12

4.2

  Indemnification    13 ARTICLE 5 GENERAL    16

5.1

  No Inconsistent Agreements    16

5.2

  Remedies    16

5.3

  Amendments and Waivers    16

5.4

  Assignment    16

5.5

  Term    16

5.6

  Severability    17

5.7

  Delays or Omissions    17

5.8

  Descriptive Headings    17

5.9

  Governing Law; Submission to Jurisdiction    17

5.10

  Notices    18



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This registration rights agreement (this “Agreement”) is made the 28th day of
May, 2010 between Forbes Energy Services Ltd. (the “Corporation”), a company
established pursuant to the laws of Bermuda, and the holders of the Convertible
Preference Shares (as defined hereon) listed on Schedule A hereto (the
“Holders”).

WHEREAS in consideration of the agreement by the Holders to subscribe for and
purchase Convertible Preference Shares pursuant to the subscription agreement
dated May 14, 2010 (the “Subscription Agreement”), and as an inducement to such
Holders to consummate the transactions contemplated by the Subscription
Agreement, the Corporation agrees to provide inter alia for the right of the
Holders to require the Corporation to prepare and file a preliminary prospectus
and a final prospectus with the Commissions (as hereinafter defined) and, in
certain limited circumstances described herein, the SEC (as hereinafter
defined), covering the Designated Qualifiable Securities (as hereinafter
defined) to permit the sale thereof in such manner as the Holders may designate
on the terms and conditions of this Agreement.

NOW THEREFORE THIS AGREEMENT WITNESSES THAT in consideration of the respective
covenants, agreements, representations, warranties and indemnities of the
parties herein contained and for other good and valuable consideration (the
receipt and sufficiency of which are hereby acknowledged by each party), the
parties agree as follows:

ARTICLE 1

INTERPRETATION

 

1.1 Definitions

In this Agreement, unless there is something in the subject matter or context
inconsistent therewith, the following terms will have the respective meanings
set out below and grammatical variations of such terms will have corresponding
meanings:

 

  (a) “1933 Act” means the United States Securities Act of 1933, as amended,
including the rules and regulations adopted by the SEC thereunder.

 

  (b) “1934 Act” means the United States Securities Exchange Act of 1934, as
amended, including the rules and regulations adopted by the SEC thereunder.

 

  (c) “Affiliate” has the meaning ascribed thereto in the 1933 Act.

 

  (d) “Business Day” means any day, other than a Saturday or Sunday, upon which
banks are open for business in Toronto, Ontario and Houston, Texas.

 

  (e) “Commissions” means the securities commissions or other securities
regulatory authorities in each of the provinces of Canada, other than Québec.

 

  (f) “Common Share” means a common share of par value $0.01 in the capital of
the Corporation.



--------------------------------------------------------------------------------

  (g) “control person” has the meaning ascribed thereto in the Securities Act
(Ontario).

 

  (h) “Convertible Preference Share” means a senior convertible preference share
of par value $0.01 in the capital of the Corporation having those terms set out
in Schedule B of the Subscription Agreement which is convertible (in accordance
with such terms) into Common Shares, initially, at a rate of 36 Common Shares
per Convertible Preference Share.

 

  (i) “Corporation” means Forbes Energy Services Ltd. and any entity resulting
from the amalgamation or merger of the Corporation with another entity or other
entities.

 

  (j) “Demand Qualifiable Securities” will have the meaning set out in
subsection 2.1(a).

 

  (k) “Demand Qualification” will have the meaning set out in subsection 2.1(a).

 

  (l) “Designated Qualifiable Securities” will have the meaning set out in
subsection 2.1(c).

 

  (m) “Distribution Period” has the meaning ascribed thereto in subsection
3.1(c).

 

  (n) “Effective Date” means the date on which the Corporation closes the
Private Placement.

 

  (o) “Holders” means the shareholders listed on Schedule A hereto.

 

  (p) “misrepresentation” means (i) an untrue statement of material fact, or
(ii) an omission to state a material fact that is required to be stated or
necessary to make a statement not misleading in light of the circumstances in
which it was made.

 

  (q) “Person” means an individual, body corporate with or without share
capital, partnership, joint venture, unincorporated association, syndicate, sole
proprietorship, trust, pension corporation, union, governmental agency, board,
tribunal, ministry, commission or department and the heirs, beneficiaries,
executors, legal representatives or administrators of an individual.

 

  (r) “Piggy Back Qualifiable Securities” will have the meaning set out in
subsection 2.1(c).

 

  (s) “Piggy Back Qualification” will have the meaning set out in subsection
2.1(c).

 

  (t) “POP Issuer” means an issuer eligible to use the POP System or equivalent
system established from time to time by the Commissions.

 

  (u) “POP System” means the prompt offering prospectus qualification system
under National Instrument 44-101—Short Form Prospectus Distributions of the
Canadian Securities Administrators or any successor policy, rule, regulation or
similar instrument.

 

- 2 -



--------------------------------------------------------------------------------

  (v) “Private Placement” means the issuance and sale by the Corporation of
580,800 Convertible Preference Shares to the Holders at an issue price of $25.00
per Convertible Preference Share, for an aggregate subscription price of
$14,520,000 in cash, all in accordance with the Subscription Agreement.

 

  (w) “Qualifiable Securities” means with respect to any Holder at any time, any
Common Shares issued or issuable in respect of the conversion of Convertible
Preference Shares and any other Common Shares issued or issuable as a
distribution made in respect of such Convertible Preference Shares and any other
securities issued or issuable in respect of such Qualifiable Securities upon any
stock split, stock dividend, recapitalization or similar event.

 

  (x) “Qualification” means the qualification or registration of securities
under the Securities Laws so as to permit the distribution of such securities to
the public in any or all of the provinces and territories of Canada and, if
applicable pursuant to Section 2.2(b), in the United States, including all the
states of the United States, subject to the limitations contained herein.

 

  (y) “Qualification Expenses” means all expenses in connection with any
Qualification pursuant to this Agreement including, without limitation, the
following:

 

  (i) all reasonable fees or commissions payable to an underwriter, investment
banker, broker-dealer, manager or agent and fees, disbursements and expenses
payable to counsel on behalf of the Holders in connection with the
qualification, registration and/or distribution of the Qualifiable Securities;

 

  (ii) all fees, disbursements and expenses of counsel and auditors to the
Corporation;

 

  (iii) all expenses in connection with the preparation, translation, printing
and filing of any preliminary prospectus, prospectus, registration statement or
any other offering document and any amendments and supplements thereto and the
mailing and delivering of copies thereof to any underwriters and dealers;

 

  (iv) all filing fees of any Commission or, if applicable pursuant to
Section 2.2(b), the SEC and any applicable U.S. state regulator;

 

  (v) all transfer agents’, depositaries’ and registrars’ fees and the fees of
any other agent appointed by the Corporation;

 

  (vi) all expenses relating to the preparation of certificates;

 

  (vii) all fees and expenses of any securities exchange or over-the-counter
market on which the Common Shares are then listed; and

 

  (viii) all expenses relating to “road shows” and marketing activities and all
travel and lodging expenses in connection with such “road shows” and marketing
activities.

 

- 3 -



--------------------------------------------------------------------------------

  (z) “Qualification Period” means, with respect to a Holder, the period
commencing 4 months plus one day following the Effective Date and terminating
November 28, 2017.

 

  (aa) “Requesting Holders” will have the meaning set out in subsection 2.1(a).

 

  (bb) “SEC” means the United States Securities and Exchange Commission.

 

  (cc) “Secondary Qualification” will have the meaning set out in subsection
2.1(c).

 

  (dd) “Securities Laws” means the applicable securities legislation of each of
the provinces and territories of Canada, as well as the applicable federal and
state securities legislation of the United States, and all published rules,
regulations, instruments, policy statements, orders, rulings, communiqués and
interpretation notes issued thereunder or in relation thereto, as the same may
hereafter be amended or replaced.

 

  (ee) “Shareholder Group” means collectively, West Face Long Term Opportunities
Limited Partnership, West Face Long Term Opportunities (USA) Limited Partnership
and West Face Long Term Opportunities Master Fund L.P.

 

1.2 Interpretation Not Affected by Headings, etc.

The division of this Agreement into Articles, sections and other portions and
the insertion of headings are for convenience of reference only and will not
affect the construction or interpretation hereof. Unless otherwise indicated,
all references to “section” or “subsection” followed by a number and/or a letter
refer to the specified section of this Agreement. The terms “this Agreement”,
“hereof”, “herein” and “hereunder” and similar expressions refer to this
Agreement and not to any particular Article, section or other portion hereof and
include any agreement or instrument supplementary or ancillary hereto.

 

1.3 Accounting References

All accounting terms not expressly defined herein will be construed in
accordance with United States generally accepted accounting principles, except
where the context otherwise requires.

 

1.4 Number, etc.

Unless the context otherwise requires, words importing the singular will include
the plural and vice versa and words importing any gender will include all
genders.

 

1.5 Statutory References

Except as otherwise expressly provided in this Agreement, any references to a
statute or regulation will be construed as a reference to such statute or
regulation in effect on the date of this Agreement as it may be amended,
re-enacted or superseded from time to time.

 

- 4 -



--------------------------------------------------------------------------------

1.6 Date for Any Action

In the event that any date on which any action is required to be taken hereunder
by any of the parties hereto is not a Business Day, such action will be required
to be taken on the next succeeding day that is a Business Day.

ARTICLE 2

REGISTRATION RIGHTS

 

2.1 Required Qualification

 

  (a) Subject to the provisions hereof, Holders holding Qualifiable Securities
(the “Requesting Holders”) may request the Corporation to effect a Qualification
of all or part of their Qualifiable Securities (such Qualification being
hereinafter referred to as a “Demand Qualification”). Such a request will be in
writing (such written request, a “Demand Notice”) and will specify the number
and the description of Qualifiable Securities to be sold (the “Demand
Qualifiable Securities”), the intended method of disposition (including whether
the disposition will be underwritten) and the jurisdictions (which may only
include Canada or any province thereof, other than Québec, or, if applicable
pursuant to Section 2.2(b), the United States of America and the states thereof)
in which the Requesting Holders request that the Demand Qualification be
effected. The Corporation will not be obligated to file a prospectus or
registration statement in connection with a Demand Qualification except during
the Qualification Period and will not be obligated to file a prospectus or a
registration statement within three months of the date of the receipt issued by
the Commissions for any other final prospectus or the effective date of any
other registration statement. In addition, the Corporation will not be obligated
to: (i) effect more than two Demand Qualifications under this Agreement for the
Shareholder Group; or (ii) effect more than one Demand Qualification for the
Shareholder Group during any six-month period. For the purposes of this
subsection, a Demand Qualification will not be considered as having been
effected until a receipt has been issued for the final prospectus by the
Commissions or, if applicable pursuant to Section 2.2(b), the registration
statement has been declared effective by the SEC, pursuant to which the Demand
Qualifiable Securities are to be sold; provided, however, that a Demand
Qualification will not be considered as having been effected if the Demand
Qualifiable Securities requested to be included in a registration hereunder are
cut back pursuant to the provisions set forth below.

In the event that the Corporation and/or any other securityholder of the
Corporation proposes to offer and sell its securities as part of any Demand
Qualification initiated by the Requesting Holders under this Agreement and the
Demand Notice requests that the Demand Qualification be for an underwritten
offering, and if the managing underwriter or underwriters advise the Corporation
in good faith and in writing that the aggregate amount of securities requested
to be included in such offering is sufficiently large to have a material adverse
effect on the distribution or sales price of the Demand Qualifiable Securities
in such offering, then the Corporation will include in such Demand
Qualification, to the extent of the amount that the managing

 

- 5 -



--------------------------------------------------------------------------------

underwriter or underwriters believe may be sold without causing such material
adverse effect, first, the Qualifiable Securities of the Requesting Holders
requested to be included in the offering under this subsection 2.1(a), and
second, securities offered by the Corporation for its own account and/or by any
other securityholder of the Corporation (in such proportions as between the
Corporation and such other securityholders as determined by the Corporation in
its sole discretion).

 

  (b) The obligation of the Corporation pursuant to subsection 2.1(a) to comply
with the request of the Requesting Holders for a Demand Qualification is subject
to the Corporation being entitled to postpone the filing of such prospectus or
registration statement otherwise required to be prepared and filed by it
pursuant hereto (or withdraw any prospectus or registration statement that has
been filed by it pursuant hereto), in each case for a reasonable period of time
(not to exceed 90 days nor more than twice in any 365 day period) if the
Corporation delivers a certificate within 10 days of its receipt of such Demand
Notice signed by its Chief Executive Officer or other senior executive officer
or director stating that, in the good faith judgment of the Corporation’s board
of directors, the Qualification and sale of the Demand Qualifiable Securities
would be seriously detrimental to the Corporation or its shareholders. The
Corporation will not register any securities for its own account or that of any
other securityholder of the Corporation during any such 90-day period.

 

  (c)

If during the Qualification Period the Corporation proposes to file a prospectus
in Canada or, subject to Section 2.2(b), a registration statement in the United
States, in order to permit the Qualification of its Common Shares to be issued
pursuant to an underwritten offering for its own account or for the account of
any holder of Common Shares, in a form and manner that, with appropriate
changes, would permit the Qualification of Qualifiable Securities under such
prospectus and/or registration statement, the Corporation will give reasonably
prompt notice of its intention to do so to the Holders and will use all
reasonable efforts to include in the proposed distribution such number of
Qualifiable Securities (the “Piggy Back Qualifiable Securities”, and together
with any Demand Qualifiable Securities, the “Designated Qualifiable Securities”)
as any Holder will request (such Qualification hereinafter referred to as a
“Piggy Back Qualification”, and together with any Demand Qualification, a
“Secondary Qualification”) within 20 days (except in the case of a “bought deal”
where the Holders will have only six hours to make such request if given two
days advance notice of such transaction) after the giving of such notice, upon
the same terms (including the method of distribution) as such distribution;
provided that (i) the Corporation will not be required to include all such Piggy
Back Qualifiable Securities in any such distribution by the Corporation if, in
the case of an underwritten offering, the Corporation is advised in good faith
and in writing by its managing underwriter or underwriters that the inclusion of
any such Piggy Back Qualifiable Securities would likely, in their opinion,
materially and adversely interfere with the orderly sale and distribution of the
securities being offered by the Corporation or any such other securityholder, in
which case first, the number of Common Shares of any other securityholder of the
Corporation exercising such rights will be reduced as necessary on a pro-rata
basis, and second, the number of Piggy Back Qualifiable Securities will be
reduced as necessary on a pro-rata basis,

 

- 6 -



--------------------------------------------------------------------------------

  (ii) the Corporation may at any time prior to the issuance of a receipt for
such final prospectus or the effectiveness of any such registration statement
pursuant to which the securities are to be sold, at its sole discretion and
without the consent of the Holders, withdraw such prospectus and registration
statement and abandon the proposed distribution in which the Holders have
requested to participate, provided that the Corporation will pay, to the extent
not prohibited by the Securities Laws, the Qualification Expenses in connection
with such withdrawn prospectus or registration statement. The failure of a
Holder to respond within the periods referred to in the immediately preceding
sentence will be deemed to be a waiver of the Holder’s rights under this
subsection 2.1(c) with respect to such Piggy Back Qualification. A Holder may
also waive its rights under this subsection 2.1(c) by giving written notice to
the Corporation. No Qualification of Qualifiable Securities under this
subsection 2.1(c) will relieve the Corporation of its obligations to effect a
Demand Qualification pursuant to subsection 2.1(a) hereof. The Holders will be
entitled to unlimited Piggy Back Qualifications.

 

  (d) Notwithstanding the other provisions of this Section 2.1, the Corporation
shall not be obligated to effect a Demand Qualification if within five
(5) Business Days after receiving a Demand Notice, the Corporation notifies the
holders of all Demand Qualifiable Securities of its intention to file a
prospectus in Canada, or, subject to Section 2.2(b), a registration statement in
the United States in order to permit the Qualification of the issuance by the
Corporation of its Common Shares for an underwritten public offering and within
ninety (90) days after providing such notice, files a prospectus (or
registration statement, if applicable) for such offering. In such case, the
holders shall have all the rights provided herein as if no such Demand Notice
had been requested (including, for greater certainty any Piggy Back
Qualification). If at any time the Corporation fails to pursue diligently such
prospectus or offering, the provisions of the preceding sentence shall not apply
and the Corporation shall be obligated to satisfy its obligations
Section 2.1(a). With respect to such offering, the Corporation shall have sole
authority to select or terminate the employment of underwriters, and to make all
decisions in connection with the filing, effectiveness and consummation of the
proposed offering, subject to the express provisions hereof.

 

2.2 Qualification

 

  (a)

The Corporation will effect a Secondary Qualification in Canada by way of a
short-form prospectus prepared pursuant to the POP System if, at the time of
such Secondary Qualification, the Corporation is a POP Issuer and is able to do
so in all of the jurisdictions in which the Secondary Qualification is to be
effected, it being acknowledged that the Corporation will only be required to
effect a Secondary Qualification by way of a short-form prospectus in the
provinces or territories of Canada in which it is then a reporting issuer or the
equivalent. For greater certainty, it is acknowledged that in the event that the
Corporation is not a POP Issuer or is unable to utilize the POP System in one or
more jurisdictions in which the Demand Qualification is to be effected, the
Corporation will proceed by way of long-form prospectus. Notwithstanding the
foregoing, the Corporation will not be obligated to

 

- 7 -



--------------------------------------------------------------------------------

  proceed by way of a long-form prospectus if it agrees to effect a Secondary
Qualification of such Designated Qualifiable Securities in the United States in
accordance with the provisions of subsection 2.2(b).

 

  (b) Notwithstanding any other provision of this Agreement, the Corporation
shall not be obligated to effect a Demand Qualification in the United States
until six (6) months following (i) the date on which the Corporation’s initial
registration statement of its Common Shares under the 1933 Act is declared
effective with the SEC or the Common Shares are listed on a national securities
exchange or automated quotation system in the United States and (ii) the
Corporation registers the class of Common Shares with the SEC under the 1934 Act
(“U.S. Registration”). Thereafter, upon receipt of a demand notice under
Section 2.1(a), the Corporation will effect a Secondary Qualification in the
United States by way of a registration statement on Form F-1 or on such other
form as will be available to enable the Holders to sell the Designated
Qualifiable Securities in compliance with the Securities Laws of the United
States. In the event that after U.S. Registration, the Corporation is no longer
a reporting issuer in Canada, the Corporation shall not be obligated to effect a
Demand Qualification or a Piggy Back Qualification in Canada.

 

2.3 Selection of Underwriters

Upon being requested to provide an underwritten Demand Qualification, the
Corporation will, with the approval of the Requesting Holders (not to be
unreasonably withheld), select the investment banker(s) and manager(s) to effect
the distribution in connection with such Demand Qualification.

 

2.4 Qualification Expenses

Except as expressly provided below, the Corporation will pay all Qualification
Expenses in connection with a Secondary Qualification, including the reasonable
fees and expenses of the Holders’ legal counsel. The Holders will be solely
responsible for the underwriting or other broker-dealer commissions and fees
payable in respect of the sale of the Designated Qualifiable Securities by
netting from the proceeds of the sale of such Designated Qualifiable Securities
any underwriting or other broker-dealer commissions or fees before payment of
the net proceeds to the selling Holder(s). The Corporation will not be obligated
to reimburse the Holders for the fees and expenses of more than one U.S. and one
Canadian law firm in connection with any Secondary Qualification and the fees of
any other counsel or any other advisors to the Holders will be the sole
responsibility of the Holders.

 

- 8 -



--------------------------------------------------------------------------------

ARTICLE 3

REGISTRATION PROCEDURES

 

3.1 Procedures

Subject to Section 2.1(d), upon receipt of a request from the Requesting Holders
pursuant to section 2.1, the Corporation will, subject to and in accordance with
section 2.1, effect the Secondary Qualification as requested and, in particular,
the Corporation will promptly:

 

  (a) effect the Secondary Qualification in one or more Canadian provinces or
territories in which the Corporation is then a reporting issuer or the
equivalent, prepare and file (in any event within 45 days after the later of
(x) the date the request for Secondary Qualification has been delivered to the
Corporation or (y) the commencement of the Qualification Period) a preliminary
prospectus under and in compliance with the Securities Laws of each Canadian
jurisdiction in which the Secondary Qualification is to be effected and such
other related documents as may be necessary to be filed in connection with any
such preliminary prospectus and will, as soon as possible after any comments of
the Commissions have been satisfied with respect thereto, prepare and file under
and in compliance with the Securities Laws of such Canadian jurisdiction a
prospectus, and obtain receipts therefor and use its commercially reasonable
efforts to cause a receipt to be issued for such prospectus as soon as possible
and will take all other steps and proceedings that may be necessary in order to
permit the Qualification of the Designated Qualifiable Securities for
distribution by registrants who comply with the relevant provisions of the
Securities Laws of such Canadian Jurisdiction (provided that, before filing all
such documents referred to in this subsection 3.1(a), the Corporation will
furnish to the counsel to the Requesting Holders copies thereof and otherwise
comply with section 4.1 hereof);

 

  (b) subject to Section 2.2(b), effect a Secondary Qualification in the United
States, prepare and file (in any event within 45 days after the later of (x) the
date the request for Secondary Qualification has been delivered to the
Corporation or (y) the commencement of the Qualification Period) with the SEC a
registration statement on Form F-1 or such other form as is permitted under
Securities Laws of the United States from time to time, covering the
distribution of all of the Designated Qualifiable Securities and such other
related documents as may be necessary to be filed in connection with any such
registration statement or other form and take all other steps and proceedings
that may be necessary in order to permit the Qualification of the Designated
Qualifiable Securities for distribution in the United States (provided that,
before filing all such documents referred to in this subsection 3.1(b), the
Corporation will furnish to the counsel to the Requesting Holders copies thereof
and otherwise comply with section 4.1 hereof);

 

  (c) subject to Section 2.2(b), prepare and file with the applicable
Commissions in the Canadian provinces and territories in which the Secondary
Qualification is to be effected and, if applicable under Section 2.2(b), with
the SEC, such amendments and supplements to such preliminary prospectus, final
prospectus and registration statement, as may be reasonably necessary to comply
with the provisions of the applicable Securities Laws with respect to the
Qualification of the Designated Qualifiable Securities, and take such steps as
are reasonably necessary to maintain the effectiveness of such final prospectus
and registration statement, as applicable, until the time at which the
distribution of the Designated Qualifiable Securities is completed (but such
requirement will only extend for a maximum period of 60 days from the date of
the effectiveness of the prospectus and/or registration statement, as applicable
(the “Distribution Period”);

 

- 9 -



--------------------------------------------------------------------------------

  (d) subject to Section 2.2(b), use commercially reasonable efforts to
(i) register and qualify, unless an exemption from registration and
qualification applies, the resale by the Holders of the Designated Qualifiable
Securities covered by a registration statement under such other securities or
“blue sky” laws of such jurisdictions of the United States, as designated by the
Requesting Holders, acting reasonably, in the Demand Notice, (ii) prepare and
file in those jurisdictions, such amendments (including post-effective
amendments) and supplements to such registrations and qualifications as may be
necessary to maintain the effectiveness thereof during the Distribution Period,
(iii) take such other actions as may be necessary to maintain such registrations
and qualifications in effect at all times during the Distribution Period, and
(iv) take all other actions reasonably necessary or advisable to qualify the
Designated Qualifiable Securities for sale in such jurisdictions; provided,
however, that the Corporation will not be required in connection therewith or as
a condition thereto to (A) qualify to do business as a foreign corporation or
dealer in any jurisdiction where it would not otherwise be required to qualify
but for this subsection 3.1(d), (B) subject itself to any taxation in any such
jurisdiction, or (C) file a general consent to service of process in such
jurisdiction (it being understood and agreed that the Corporation may be
required to file a consent to service of process with respect to claims arising
from the offering of Designated Qualifiable Securities). The Corporation will
promptly notify the Holders of the receipt by the Corporation of any
notification with respect to the suspension of the registration or qualification
of any of the Designated Qualifiable Securities for sale under the securities or
“blue sky” laws of any jurisdiction of the United States or its receipt of
actual notice of the initiation or threatening of any proceeding for such
purpose;

 

  (e) furnish to the Holders participating in such Qualification and the
underwriter or underwriters of any such distribution if any, upon their request,
such number of copies of such preliminary prospectus, final prospectus,
registration statement and any amendment and supplement thereto (including any
documents incorporated therein by reference) and such other relevant documents
as such Holders may reasonably request in order to facilitate the distribution
of the Designated Qualifiable Securities;

 

  (f) furnish to the Holders participating in such Qualification, the
underwriter or underwriters of any such distribution if any and such other
persons as such Holders may reasonably specify:

 

  (i) an opinion of counsel to the Corporation addressed to the underwriter or
underwriters of such distribution if any and dated the closing date of the
distribution covering any opinion reasonably requested by the either of them,
including, without limitation, as to the Corporation’s legal status and
capacity, the Corporation’s authorized capital, the validity of the Designated
Qualifiable Securities, the “eligibility for investment” of the Designated
Qualifiable Securities, the enforceability of any underwriting agreement to
which the Corporation is a party, and the Qualification of the Designated
Qualifiable Securities; and

 

- 10 -



--------------------------------------------------------------------------------

  (ii) such corporate certificates as are customarily furnished in securities
offerings, and, in each case, covering substantially the same matters as are
customarily covered in such documents in the relevant jurisdictions and such
other matters as the underwriters may reasonably request;

 

  (g) immediately notify the Holders participating in such Qualification of the
happening of any event during the Distribution Period as a result of which the
preliminary prospectus, final prospectus or the registration statement, each as
then in effect, would include a misrepresentation (insofar as such
misrepresentation relates to or was made by the Corporation);

 

  (h) otherwise use its best efforts to comply with all applicable published
policies, rules, regulations, forms, instruments, blanket orders and rulings of
the applicable Commissions and, if applicable under Section 2.2(b), the SEC, and
any stock exchange and over-the-counter market on which the Common Shares are
then listed;

 

  (i) provide a transfer agent and registrar for such Common Shares no later
than the closing date of the offering;

 

  (j) cause all such Designated Qualifiable Securities to be listed on each
securities exchange or over-the-counter market on which the Common Shares are
then listed;

 

  (k) if the distribution is an underwritten offering, enter into an
underwriting agreement with the underwriter or underwriters for the
distribution, such agreement to contain such representations and warranties by
the Corporation and such other terms and provisions as are customarily contained
in underwriting agreements with respect to secondary distributions and
indemnification agreements consistent with section 4.2 and such other documents
on such terms and conditions as are customary in secondary offerings and take
all such other actions as permitted by law as the Holders participating in such
Qualification or the underwriter or underwriters, if any, reasonably request in
order to expedite or facilitate the distribution of the Designated Qualifiable
Securities; and

 

  (l) in the event of the issuance of any order or ruling suspending the
effectiveness of a prospectus receipt or registration statement or any order
suspending or preventing the use of any prospectus or registration statement or
suspending the Qualification of any of the Designated Qualifiable Securities by
such prospectus or registration statement in any applicable province or
territory of Canada or in the United States, the Corporation will notify the
Holders participating in such Qualification of such event and use its
commercially reasonable efforts promptly to obtain the withdrawal of such order
or ruling.

 

- 11 -



--------------------------------------------------------------------------------

3.2 Obligations of the Holders

In connection with any Secondary Qualification, the Holders participating in
such Secondary Qualification will:

 

  (a) provide, in writing, such information with respect to such Holder
including the number of securities of the Corporation held by such Holder as may
be reasonably required by the Corporation to comply with the applicable
Securities Laws in each jurisdiction in which the Secondary Qualification is to
be effected;

 

  (b) if required under applicable Securities Laws, execute any certificate
forming part of a preliminary prospectus, final prospectus, registration
statement or similar document to be filed with the applicable Commissions or, if
applicable under Section 2.2(b), the SEC;

 

  (c) immediately notify the Corporation of the happening of any event during
the Distribution Period, as a result of which the preliminary prospectus, final
prospectus or the registration statement, as in effect, would include a
misrepresentation insofar as such misrepresentation relates to such Holder or
relates to information provided by such Holder to the Corporation in writing for
inclusion in the preliminary prospectus, final prospectus or the registration
statement;

 

  (d) comply with all applicable published policies, rules, regulations, forms,
instruments, blanket orders and rulings of the applicable Commissions and, if
applicable under Section 2.2(b), the SEC, and any stock exchange and
over-the-counter market on which the Common Shares are then listed and to
otherwise comply with applicable Securities Laws; and

 

  (e) not effect or permit to be effected sales of Designated Qualifiable
Securities or deliver or permit to be delivered any prospectus or registration
statement in respect of such sale after notification by the Corporation of any
order or ruling suspending the effectiveness of the prospectus or registration
statement or after notification by the Corporation under subsection 3.1(g),
until the Corporation advises such Holder that such suspension has been lifted
or that it has filed an amendment to such prospectus or registration statement
and has provided copies of such amendment to such Holder. Such Holder will, if
so directed by the Corporation, deliver to the Corporation (at the Corporation’s
expense) all copies, other than permanent file copies, then in such Holder’s
possession of such prospectus covering the Designated Qualifiable Securities
that was in effect at the time of receipt of such notice.

ARTICLE 4

DUE DILIGENCE; INDEMNIFICATION

 

4.1 Preparation; Reasonable Investigation

In connection with the preparation and filing of any preliminary prospectus,
final prospectus or registration statement as herein contemplated, the
Corporation will give the Holders and the underwriter or underwriters of such
distribution, if any, and their respective counsel and other representatives,
the opportunity to participate in the preparation of such documents and each
amendment thereof or supplement thereto, and will insert therein such material
furnished to the Corporation in writing, which in the reasonable judgment of the
Requesting Holders and their counsel should be included, and will, subject to
the prior execution and delivery to the Corporation

 

- 12 -



--------------------------------------------------------------------------------

of reasonable confidentiality agreements, give each of them such reasonable and
customary access to the Corporation’s books and records and such reasonable and
customary opportunity to discuss the business of the Corporation with its
officers and auditors as will be necessary in the reasonable opinion of the
Requesting Holders, the underwriter or underwriters and their respective
counsel, and to conduct all reasonable and customary due diligence which the
Requesting Holders, the underwriter or underwriters and their respective counsel
may reasonably require in order to conduct a reasonable investigation for
purposes of establishing, to the extent permitted by law, a due diligence
defense as contemplated by the Securities Laws of Canada and in order to enable
such underwriters to execute any certificate required to be executed by them in
Canada or the United States for inclusion in each such document.

 

4.2 Indemnification

 

  (a) By Corporation

The Corporation agrees to indemnify and hold harmless, to the extent permitted
by law, the Holders, if applicable, and each Person who participates as an
underwriter in the offerings or sale of the Designated Qualifiable Securities,
their respective directors, officers, employees, partners, members, shareholders
and agents and each Person who controls such Holder (within the meaning of any
applicable Securities Laws) against all losses (excluding loss of profits),
claims, damages, liabilities and expenses (in each case, as they are incurred)
arising out of or based upon: (i) any information or statement contained in the
preliminary prospectus, final prospectus, registration statement, any filing
made in connection with the Qualification under the securities or other “blue
sky” laws or any amendment thereto which contains or is alleged to contain, a
misrepresentation; (ii) any order made or inquiry, investigation or proceedings
commenced or threatened by any applicable Commission, the SEC, a court or other
competent authority based upon any misrepresentation or alleged
misrepresentation in the preliminary prospectus, the final prospectus, the
registration statement, any amendment thereto or any other document filed in
connection therewith or based upon any failure or alleged failure to comply with
applicable Securities Laws (other than any failure to comply with applicable
Securities Laws by the Holders or the underwriter or underwriters); and
(iii) non-compliance or alleged non-compliance by the Corporation with any of
the Securities Laws in connection with a Secondary Qualification and the
distribution effected thereunder, except in the case of any of the foregoing
insofar as (A) any information or statement referred to in clause (i) or (ii) of
this subsection 4.2(a) has been furnished to the Corporation by the Holders in
writing pursuant to subsection 3.2(a) or the underwriter or underwriters
expressly for use therein; or (B) directly caused by any Holder’s or any
underwriter’s failure to deliver to a purchaser of Designated Qualifiable
Securities, a copy of the prospectus or the registration statement or any
amendments or supplements thereto or to otherwise comply with applicable
Securities Laws or (C) any amounts paid in settlement of any claim if such
settlement is effected without the prior consent of the Corporation, which
consent will not be unreasonably withheld, conditioned or delayed.

 

- 13 -



--------------------------------------------------------------------------------

  (b) By Holders

Each of the Holders, severally and not jointly, agrees to indemnify and hold
harmless, to the extent permitted by law, the Corporation and each Person who
participates as an underwriter in the offering or sale of the Designated
Qualifiable Securities, their respective directors, officers, employees,
partners, members, stockholders and agents and each Person who controls the
Corporation or such underwriter (within the meaning of any applicable Securities
Laws) against all losses (excluding loss of profits), claims, damages,
liabilities and expenses (in each case as they are incurred) arising out of or
based upon: (i) any information or statement contained in the preliminary
prospectus, final prospectus, registration statement, any filing made in
connection with the Qualification under the securities or other “blue sky” laws
or any amendment thereto which has been furnished to the Corporation by such
Holder in writing expressly for use therein pursuant to subsection 3.2(a) or
section 4.1 which contains or is alleged to contain a misrepresentation;
(ii) any order made or inquiry, investigation or proceedings commenced or
threatened by any applicable Commission, the SEC, a court or other competent
authority based upon (A) any misrepresentation or alleged misrepresentation in
the preliminary prospectus, the final prospectus, the registration statement,
any amendment thereto or any other document filed in connection therewith based
upon any information or statement which has been furnished to the Corporation by
the Holder in writing expressly for use therein pursuant to subsection 3.2(a) or
section 4.1, or (B) any failure or alleged failure to comply with applicable
Securities Laws by the Holder; and (iii) the Holder’s failure to deliver to a
purchaser of Designated Qualifiable Securities, a copy of the prospectus or the
registration statement or any amendments or supplements thereto or to otherwise
comply with applicable Securities Laws, except in the case of any of the
foregoing insofar as directly caused by the Corporation or any underwriter’s
failure to deliver to a purchaser of Designated Qualifiable Securities a copy of
the prospectus or the registration statement or any amendments or supplements
thereto or to otherwise comply with applicable Securities Laws; or (B) any
amounts paid in settlement of any claim if such settlement is effected without
the prior written consent of the Holder, which consent will not be unreasonably
withheld, conditioned or delayed.

 

  (c) Procedure

Any Person entitled to indemnification hereunder will (i) give prompt written
notice to the indemnifying party of any claim with respect to which it seeks
indemnification and (ii) unless in such indemnified party’s reasonable judgment,
based upon the written advice of counsel, a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
satisfactory to the indemnified party, acting reasonably. If such defense is
assumed, the indemnifying party will not be subject to any liability for any
settlement made by the indemnified party without its consent (but such consent
will not be unreasonably withheld). The indemnified party will have the right to
retain other counsel to act on his or its behalf, provided that the fees and
disbursements of such other counsel will be paid by the

 

- 14 -



--------------------------------------------------------------------------------

indemnified party unless (i) the indemnifying party and the indemnified party
will have mutually agreed to the retention of such other counsel; or (ii) the
indemnifying party fails to assume the defence of the claim within 15 Business
Days of receiving notice as contemplated herein. In addition, an indemnifying
party who is not entitled to, or elects not to, assume the defense of a claim
will not be obligated to pay the fees and expenses of more than one counsel for
all parties indemnified by such indemnifying party with respect to such claim,
unless in the reasonable judgment of any indemnified party, based upon the
written advice of counsel, a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim and then only to the extent necessary to deal with the issue in conflict,
and provided further that if such counsel determines, acting reasonably, that it
requires a legal firm qualified in another jurisdiction to assist it with the
defence of such claim, the indemnifying party will also be responsible for such
reasonable fees and expenses of such additional legal firm. No indemnifying
party may settle any claims without the express written consent of an
indemnified party (such consent not to be unreasonably withheld where such
consent does not contain any admission of liability).

 

  (d) Survival; Contribution

Unless otherwise superseded by an underwriting agreement entered into in
connection with an underwritten offering, the indemnification provided for under
this Agreement will survive the expiry of this Agreement and will remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling Person of such
indemnified party and will survive any transfer of securities pursuant thereto.
In the event the indemnification is unavailable in whole or in part for any
reason under this section 4.2, the Corporation and the Holders participating in
such Qualification will contribute to the aggregate of all losses, claims,
damages, liabilities and expenses in such proportion as is appropriate to
reflect the relative benefits and relative fault of the Corporation and such
Holders in connection with the event giving rise to liability. The relative
benefits shall be deemed to be in the same proportion as the total proceeds (net
of discounts and commissions but before deducting expenses) received by the
Corporation and the selling Holders. The relative fault of the indemnifying
party and of the indemnified party will be determined by reference to, among
other things, whether the misrepresentation or alleged misrepresentation relates
to information supplied by the indemnifying party or by the indemnified party
and the parties’ relative intent, knowledge, access to information, and
opportunity to correct or prevent such misrepresentation; provided, however
that, in any case, (1) no Holder will be required to contribute any amount in
excess of the public offering price of all such Holder’s Qualifiable Securities
offered and sold by such Holder, and (2) no Person guilty of fraudulent
misrepresentation (within the meaning of the 1933 Act) will be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation, and provided, further, that, in no event will a Holder’s
liability pursuant to this subsection 4.2(d), when combined with the amounts
paid or payable by such Holder pursuant to subsection 4.2(b), exceed the
proceeds from the distribution actually received by such Holder.

 

- 15 -



--------------------------------------------------------------------------------

ARTICLE 5

GENERAL

 

5.1 No Inconsistent Agreements

The Corporation represents and warrants to the Holders that it has not entered
into any agreement (after taking into account any amendment thereof or waiver
relating thereto) which is inconsistent with or violates the rights granted to
the Holders pursuant to this Agreement. The Corporation covenants that it will
not, without the prior written consent of the Holders, enter into any agreement
with any holder or prospective holder of any securities of the Corporation that
would allow such holder or prospective holder to include such securities in any
registration unless, under the terms of such agreement, such holder or
prospective holder may include such securities in any registration only to the
extent that the inclusion of such securities will not reduce the number of the
Qualifiable Securities that are included.

 

5.2 Remedies

Any Person having rights under any provision of this Agreement will be entitled
to enforce such rights specifically to recover damages caused by reason of any
breach of any provision of this Agreement and to exercise all other rights
granted by law. The parties hereto agree and acknowledge that money damages may
not be an adequate remedy for any breach of the provisions of this Agreement and
that any party may in its sole discretion apply to any court of law or equity of
competent jurisdiction (without posting any bond or other security) for specific
performance and for other injunctive relief in order to enforce or prevent
violation of the provisions of this Agreement.

 

5.3 Amendments and Waivers

This Agreement will not be amended, waived or varied in its terms by oral
agreement or by representations or otherwise without the prior written consent
of each of the Corporation and each of the Holders.

 

5.4 Assignment

This Agreement and the rights and obligations of the parties hereto will bind
and enure to the benefit of each of the parties hereto and their successors. The
rights under this Agreement may be assigned by a Holder to a transferee of
Qualifiable Securities that is (i) an Affiliate of such Holder; provided that
such transferee agrees in a written instrument to the Corporation to be bound by
and subject to the terms and conditions of this Agreement. Nothing contained in
this section 5.4 will be deemed to increase the number of Demand Qualifications
provided pursuant to subsection 2.1(a).

 

5.5 Term

This Agreement will expire upon the end of the Qualification Period with regard
to all Holders, provided that in all cases the obligations of the parties under
section 4.2 hereof will survive the expiry of this Agreement.

 

- 16 -



--------------------------------------------------------------------------------

5.6 Severability

If one or more provisions of this Agreement are held to be unenforceable under
applicable law, portions of such provisions or such provisions in their
entirety, to the extent necessary, will be severed from this Agreement, and the
balance of this Agreement will be enforceable in accordance with its terms.

 

5.7 Delays or Omissions

No delay or omission to exercise any right, power or remedy accruing to any
party to this Agreement, upon the breach or default of the other party will
impair any such right, power or remedy of such non-breaching party nor will it
be construed to be a waiver of any such breach or default, or an acquiescence
therein, or of any similar breach or default thereafter occurring; nor will any
waiver of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring. Any waiver, consent or approval of
any kind or character on the part of any party of any breach or default under
this Agreement, or any waiver on the part of the party of any provisions or
conditions of this Agreement, must be made in writing and will be effective only
to the extent specifically set forth in such writing. All remedies, either under
this Agreement or by law or otherwise afforded to the parties, will be
cumulative and not alternative.

 

5.8 Descriptive Headings

The descriptive headings of this Agreement are inserted for convenience only and
do not constitute a part of this Agreement.

 

5.9 Governing Law; Submission to Jurisdiction

This Agreement will be governed by and construed in accordance with the laws of
the Province of Ontario and the federal laws of Canada applicable therein. Each
of the parties hereby irrevocably attorns and submits to the jurisdiction of the
courts of the Province of Ontario in respect of the interpretation and
enforcement of the provisions of this Agreement and of the documents referred to
in this Agreement, and in respect of the transactions contemplated hereby, and
hereby waives, and agrees not to assert, as a defense in any action, suit or
proceeding for the interpretation or enforcement hereof or of any such document,
that it is not subject thereto or that such action, suit or proceeding may not
be brought or is not maintainable in such courts or that the venue thereof may
not be appropriate or that this Agreement or any such document may not be
enforced in or by such courts.

 

- 17 -



--------------------------------------------------------------------------------

5.10 Notices

All notices, requests, demands or other communications required or permitted to
be given by one party to another under this Agreement will be given in writing
and delivered by personal delivery or delivery by recognized commercial courier,
sent by facsimile or delivered by registered mail, postage prepaid, addressed as
follows:

 

  (a) In the case of the Corporation:

P.O. Box 2108

Alice, Texas

78333

Attention:       L. Melvin Cooper

Fax:                (361) 664-0599

With a copy, which shall not constitute notice, to:

Winstead PC

24 Waterway Avenue

Suite 500

The Woodlands, Texas

77380

Attention:       R. Clyde Parker, Jr.

Fax:                (281) 681-5901

With a copy, which shall not constitute notice, to:

Bennett Jones LLP

4500 Bankers Hall East

855 – 2nd Street S.W.

Calgary, Alberta T2P 4K7

Attention:       Paul M. Farion

Fax:                (403) 265-7219

 

  (b) In the case of the Holders:

In the case of West Face LP, West Face USA LP and West Face Master LP (each as
defined in the Subscription Agreement):

c/o West Face Capital Inc.

2 Bloor Street East

Suite 810

Box #85

Toronto, ON M4W 1A8

Attention:       Peter Fraser

Fax:                (647) 724-8910

 

- 18 -



--------------------------------------------------------------------------------

With a copy, which shall not constitute notice, to:

McCarthy Tétrault LLP

Suite 5300

Toronto Dominion Bank Tower

Toronto-Dominion Centre

Toronto, ON M5K 1E6

Attention:       Andrew Parker

Fax:                (416) 868-0673

or at such other address or fax number of which the addressee may from time to
time notify the addressor. Any notice delivered by personal delivery or by
courier to the party to whom it is addressed as provided above will be deemed to
have been given and received on the day it is so delivered at such address. If
such day is not a Business Day, or if the notice is received after 4:00 p.m.
(addressee’s local time), then the notice will be deemed to have been given and
received on the next Business Day. Any notice sent by prepaid registered mail
will be deemed to have been given and received on the sixth Business Day
following the date of its mailing. In the event of any disruption, strike or
interruption in the Canadian or United States postal service after mailing and
prior to receipt and deemed receipt of any such notice, notice will be deemed to
be received on the sixth Business Day following full resumption of the postal
service. Any notice transmitted by facsimile will be deemed to have been given
and received on the day in which transmission is confirmed. If such day is not a
Business Day or if the facsimile transmission is received after 4:00 p.m.
(addressee’s local time), then the notice will be deemed to have been given and
received on the first Business Day after its transmission.

 

- 19 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

By the Corporation FORBES ENERGY SERVICES LTD. By:  

/s/ John E. Crisp

  Name: John E. Crisp   Title: President and Chief Executive Officer By the
Holders WEST FACE LONG TERM OPPORTUNITIES LIMITED PARTNERSHIP by its advisor,
WEST FACE CAPITAL INC. By:  

/s/ John R. Maynard

  Name: John R. Maynard   Title: Chief Financial Officer WEST FACE LONG TERM
OPPORTUNITIES (USA) LIMITED PARTNERSHIP by its advisor, WEST FACE CAPITAL INC.
By:  

/s/ John R. Maynard

  Name: John R. Maynard   Title: Chief Financial Officer WEST FACE LONG TERM
OPPORTUNITIES MASTER FUND L.P. by its advisor, WEST FACE CAPITAL INC. By:  

/s/ John R. Maynard

  Name: John R. Maynard   Title: Chief Financial Officer

 

- 20 -



--------------------------------------------------------------------------------

SCHEDULE A

HOLDERS

West Face Long Term Opportunities Limited Partnership

West Face Long Term Opportunities (USA) Limited Partnership

West Face Long Term Opportunities Master Fund L.P.